Citation Nr: 1317090	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  12-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for eczematoid dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  The Veteran served on active duty from June 1943 to January 1944.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his April 2012 VA Form 9, the Veteran requested a Travel Board hearing.  He was subsequently scheduled for such a hearing in April 2013.  However, the Veteran cancelled that hearing and has not requested that he be rescheduled for a Board hearing.  Under these circumstances, the Board considers the request for a Travel Board hearing to be withdrawn.

In addition to the paper claims file, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA does not currently contain any evidence pertinent to the claim that is not already included in the paper claims file.


REMAND

The Veteran was last afforded a VA skin examination in November 2008 - more than four years ago.  The Veteran has indicated that this disability has worsened since the November 2008 VA examination was conducted.  In addition, the Veteran's representative requested a new examination in the April 2013 informal hearing presentation.  The Board agrees that the Veteran should be afforded another VA examination.

The evidence of record does not include any VA treatment records dated after 2008.  While the case is in remand status, the originating agency should also obtain any outstanding records pertinent to the Veteran's claim.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA treatment records.

2.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file must contain documentation of the attempts made.  The Veteran and his representative must also be informed of the negative results and be given the opportunity to secure the records.

3.  Then, the Veteran should be afforded an examination by an examiner with sufficient expertise to assess the current severity of the Veteran's service-connected skin disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include information required to rate any scarring associated with the service-connected eczematoid dermatitis.

4.  The RO or the AMC should also undertake any other indicated development.

5.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

